       Case 1:19-cr-10335-DJC Document 28 Filed 09/10/19 Page 1 of 14




                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS



                                                     Criminal No. i             lo33^
                                                     Violations;


                                                     Counts One - Seven: Wire Fraud
     UNITED STATES OF AMERICA
                                                     (18U.S.C. § 1343)

               V.                                    Count Eight: Money Laundering
                                                    {18 U.S.C. § 1957)
     TANMAYA KABRA,
                                                     Count Nine: Bank Fraud
                       Defendant                     (18 U.S.C. § 1344)

                                                     Forfeiture Allegation:
                                                     (18 U.S.C. § 981(a)(1)(C) and
                                                    28 U.S.C. §2461)
                                         INDICTMENT


      At all times relevant to this Indictment:


                                       General Allegations

       1.     The defendant, TANMAYA KABRA, was a resident of Boston, Massachusetts

until on or about June 2019, when he moved to Weehawken, New Jersey.

       2.     KABRA held himself out as a successful serial entrepreneur, venture capitalist,

and angel investor in start-up companies. KABRA conducted his business individually and

through LaunchByte.io, LLC (also known as The Kabra Group, LLC) and other affiliated

companies.
Case 1:19-cr-10335-DJC Document 28 Filed 09/10/19 Page 2 of 14
Case 1:19-cr-10335-DJC Document 28 Filed 09/10/19 Page 3 of 14
Case 1:19-cr-10335-DJC Document 28 Filed 09/10/19 Page 4 of 14
Case 1:19-cr-10335-DJC Document 28 Filed 09/10/19 Page 5 of 14
Case 1:19-cr-10335-DJC Document 28 Filed 09/10/19 Page 6 of 14
Case 1:19-cr-10335-DJC Document 28 Filed 09/10/19 Page 7 of 14
Case 1:19-cr-10335-DJC Document 28 Filed 09/10/19 Page 8 of 14
Case 1:19-cr-10335-DJC Document 28 Filed 09/10/19 Page 9 of 14
Case 1:19-cr-10335-DJC Document 28 Filed 09/10/19 Page 10 of 14
Case 1:19-cr-10335-DJC Document 28 Filed 09/10/19 Page 11 of 14
Case 1:19-cr-10335-DJC Document 28 Filed 09/10/19 Page 12 of 14
Case 1:19-cr-10335-DJC Document 28 Filed 09/10/19 Page 13 of 14
Case 1:19-cr-10335-DJC Document 28 Filed 09/10/19 Page 14 of 14
